Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuing Data is not consistent with PTO records

2	This application is a CON of 17/325,300 filed on May 20, 2021. The application data sheet under domestic benefit/national stage information, shows that the filing date of the prior application No. 17/325,300 is 2021-02-21 which is not consistent with PTO records. Correction of record by providing an application data sheet with the correct filing date of the prior art application No. 17/325,300 is required.  

Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation “forming a container blank using the cellulose-based material, and forming a container using the cellulose-based material”. It is unclear what is the difference between the claimed steps?. The claimed specification does not provide any guidance. Clarification or correction is required.
	Claims 12-20 are dependent on a rejected based claim. Therefore, claims 12-20 are rejected as well. 
Double Patenting
4	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12 and 14-20 of U.S. copending Application No. 16/916,411 and over claims 1-19 of the U.S. Patent No. 11/015,287 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. 16/916,411 and the U.S. Patent No. 11/015,287 B1, teach a cellulose-based material comprising fibers, wherein the cellulose fibers are treated with i) a dry strength chemistry preparation comprising glyoxalated polyacry;amide (GPAM) and ii) a wet strength chemistry preparation comprising a polyamide resin and wherein cellulose-based material is capable of being recycled as claimed in claims 1-10 (see claims 1-2 and 4-10 of the copending application No. 16/916,411 and claims 1-9 of the U.S. Patent No. 11,015,287 B1). The claims of the copending application No. 16/916,411 and the U.S. Patent No. 11,015,287 B1, also teach a container as claimed in claims 11-20 (see claims 11-12 and 14-20 of the copending application No. 16/916,411 and claims 10-19 of the U.S. Patent No. 11,015,287 B1). This is an obvious formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
5	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2010/0151164 A1).
Grant et al. (US’ 164 A1) teaches a process for treating a cellulose based material with a cationic wet strength resin in a paper machine (see abstract), wherein the wet strength comprising polyamide resin (see page 3, paragraph, 0034) and wherein the material can be recycled as claimed in claim 2 (see page 5, paragraph, 0046). 
The instant claims differ from the teaching of Grant et al. (US’ 164 A1) by reciting the step of a dry strength chemistry preparation.
However, Grant et al. (US’ 164 A1) teaches that both dry and wet strength are seen using the pretreatment process (see page 7, paragraph, 0063).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the process of Grant et al. (US’ 164 A1) by incorporating the step of a dry strength chemistry preparation to arrive at the claimed invention. Such a modification would have been obvious because Grant et al. (US’ 164 A1) clearly teaches that along with a dry strength improvement, it has been noted that there is often a significant improvement in wet strength as well (see page 7, paragraph, 0062), and, thus, the person of the ordinary skill in the art would expect that the use of the step of a dry strength chemistry preparation would be similarly useful and applicable to the analogous process of Grant et al. (US’ 164 A1), and would expect such a process to have similar property to those claimed in the absence unexpected result.
Allowable Subject Matter
7	Claims 3 and 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims overcome the rejection under nonstatutory double patenting.
8	Claims 11-20 would be allowable if the claims overcome the rejection under 112, second paragraph and the rejection under nonstatutory double patenting as well. The closest prior art of record (US 2010/0151164 A1) does not teach or disclose the claimed limitation wherein the dry strength chemistry preparation comprises glyoxalated polyacrylamide (GPAM) or a cellulose material with a basis weight and short-span compression strength (SCT) as claimed. The closest prior art of record (US’ 164 A1) also does not teach or disclose a process for making a container as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761